DETAILED ACTION
This office action is in response to claims filed on 04/03/2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noda  JP5728950B2 (hereinafter “Noda”), in view of Schneider et al. US 20090254300 A1 (hereinafter “Schneider”).
Claim 1, Noda teaches a method for determining a movement of a rotor of an electric motor ([0001] The present invention relates to a position control device for moving a movable member using a motor), the method comprising: 
supplying a drive signal to a drive coil of the electric motor ([0039], The voltage generation unit 60 generates such a supply voltage (current) by using a PWM control signal), 
detecting current ripples of the sensed coil current caused by the rotor of the electric motor crossing ripple generating positions ([0032] The ripple pulse detection circuit 38 shown in FIG. 3 is a pulse detection unit according to the present invention, and pulses the ripple component contained in the motor currents flowing through the four electric motors 39 to 42 to pulse the ripple components synchronized with the electric motors 39 to 42), 
inferring the movement of the rotor from the detected ripples ([0050], the rotation speed of the rotation shafts of the electric motors 39 to 42 can be derived from the generation cycle of the ripple pulse), and 
braking the motor by reducing the drive signal supplied to the drive coil from an initial signal value to zero according to a braking curve specifying a non-zero fall time during which the drive signal is reduced from the initial signal value to zero ([0006], A current control device for reducing the current so that the movable member is stopped before the current supplied to the electric motor becomes 0), 
wherein the braking curve is adapted so that the rotor does not cross a ripple generating position after the drive signal has been reduced to zero ([0044], Therefore, as shown in the PWM control voltage characteristics during stop control of the electric motors 39 to 42 shown in the upper part of FIG. 8 and the motor rotation speed characteristics shown in the lower part, the rotation axis of the electric motor is in the stop position (desired in FIG. 8)).

However, Schneider teaches sensing a coil current of the drive coil (Schneider [0019] The control system 10 is further illustrated including a current sensor 18 and a microcontroller 20.  The current sensor 18 senses an electric current including the ripple component I.sub.AC of current in the motor 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensing a coil current of the drive as taught by Schneider, in the system of Noda, to allow the AC portion of the current indicative of ripple events to pass there through as ripple current which is to be detected by a ripple detector.
Regarding Claim 2, Noda in view of Schneider teach the method according to claim 1, wherein the braking curve is adapted so that the coil current does not reverse before the drive signal has reached zero (Noda [0044]-[0045]).
Regarding Claim 3, Noda in view of Schneider teach the method according to claim 1, wherein the braking curve causes a linear decrease of the drive signal between the initial signal value and a final signal value (Noda [004], When approaching the position H), the voltage value (current value) is gradually reduced by a predetermined gradient (inclination) from the Q point, which is a predetermined point. 563 As a result, the rotation speed and rotation torque of the electric motors 39 to 42 are gradually reduced to be lowered. 565 Then, before the voltage value (current value) becomes 0, the rotation shafts of the electric motors 39 to 42 are controlled to stop at the S point (= desired position H) in FIG.8).
Regarding Claim 4, Noda in view of Schneider teach the method according to claim 3, wherein the final signal value is zero (Noda [0006], current control device for reducing the 
Regarding Claim 6, Noda in view of Schneider teach the method according to claim 1, wherein the drive signal is controlled according to the braking curve using open loop control of a pulse width modulated control signal generating the drive signal (Noda [0044], Therefore, as shown in the PWM control voltage characteristics during stop control of the electric motors 39 to 42 shown in the upper part of FIG. 8 and the motor rotation speed characteristics shown in the lower part, the rotation axis of the electric motor is in the stop position (desired in FIG. 8)).
Regarding Claim 10, Noda in view of Schneider teach the method according to claim 1, comprising: receiving a braking command for initiating braking of the motor, determining a phase of the electric motor, checking whether the phase of the electric motor reaches a predetermined phase after having received the braking command, and starting reducing the drive signal when the phase of the electric motor reaches the predetermined phase (Noda [0047).
Regarding Claim 11, Noda in view of Schneider teach the method according to claim 1, wherein the electric motor is a commutated electric motor, and wherein the ripple generating position is a commutation position of the electric motor (Noda [0006], In order to solve the above problem, the position control device according to claim 1 is a brushed DC electric motor that is rotated by being supplied with a DC current via a brush and a commutator, and the DC current is applied to the electric motor. A moving means that moves a movable member by energizing and driving, and a ripple component that is generated in a current supplied to the electric motor by interruption between the brush and the commutator are extracted and a pulsed ripple pulse is output).
Claim 12, Noda in view of Schneider teach the method according to claim 1, wherein the drive coil is an armature of the electric motor, and the coil current is an armature current of the electric motor (Schneider [0019] The control system 10 is further illustrated including a current sensor 18 and a microcontroller 20.  The current sensor 18 senses an electric current including the ripple component I.sub.AC of current in the motor 14),
	Regarding Claim 13, Noda teaches a control system (Fig. 3, 1) for an electric motor, the control system comprising 
a supply module (Fig. 3, 25) configured to supply a drive signal to a drive coil of the electric motor ([0039], The voltage generation unit 60 generates such a supply voltage (current) by using a PWM control signal), 
a detection module configured to detect current ripples of the sensed coil current caused by the rotor of the electric motor crossing ripple generating positions and to infer the movement of the rotor from the detected ripples ([0032] The ripple pulse detection circuit 38 shown in FIG. 3 is a pulse detection unit according to the present invention, and pulses the ripple component contained in the motor currents flowing through the four electric motors 39 to 42 to pulse the ripple components synchronized with the electric motors 39 to 42), 
a control module (Fig. 3, 21) configured to brake the motor by controlling the supply module to reduce the drive signal supplied to the drive coil from an initial signal value to zero according to a braking curve specifying a non-zero fall time during which the drive signal is reduced from the initial signal value to zero ([0006], A current control device for reducing the current so that the movable member is stopped before the current supplied to the electric motor becomes 0),  

Noda does not expressly disclose a sensing module configured to sense a coil current of the drive coil, 
However, Schneider teaches a sensing module configured to sense a coil current of the drive coil (Schneider [0019] The control system 10 is further illustrated including a current sensor 18 and a microcontroller 20.  The current sensor 18 senses an electric current including the ripple component I.sub.AC of current in the motor 14),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a sensing module configured to sense a coil current of the drive coil as taught by Schneider, in the system of Noda, to allow the AC portion of the current indicative of ripple events to pass there through as ripple current which is to be detected by a ripple detector.
Regarding Claim 14, Noda in view of Schneider teach a vehicle having an electric actuating drive for a vehicle component selected from the group of vehicle components including a window, a sunroof, a seat, and a tail gate, the electric actuating drive comprising an electric motor and the control system according to claim 13 (Noda [0002], The memory seat adjusts the seat position to the desired position according to the body shape of the occupant, stores the adjusted seat position in the memory, and then automatically returns the seat to the stored position by pressing the play switch).
Allowable Subject Matter
Claims 5, 7, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CORTEZ M COOK/            Examiner, Art Unit 2846